El Juez Asociado Señor Travieso
emitió la opinión del tribunal.
Federico Fernández Tosté, el peticionario, después de haber servido al Gobierno Insular durante más de treinta años consecutivos, se retiró del servicio el 14 de septiembre de 1931. Dlurante los últimos siete años de servicio, percibió un sueldo promedio de $3,129 anuales.
En la fecha de su retiro, el peticionario tenía derecho a disfrutar de una pensión vitalicia de acuerdo con la Ley núm. 22 de 22 de septiembre de 1923 (Leyes de Puerto Rico, Sesión Especial de 1923, pág. 157) por no haber renunciado a tal beneficio antes del primero de enero de 1924, según ló dis-puesto en la sección primera de dicha ley.
En septiembre 2 de 1925, la Asamblea Legislativa aprobó la Ley núm. 104 (pág. 949), que provee para el retiro de *900empleados permanentes del Gobierno Insular y baee exten-sivos sus beneficios a todos los empleados en el Servicio Civil clasificado y no clasificado. De acuerdo con las secciones 8 y 5 de dicha ley el peticionario tenía derecho al retirarse a una pensión vitalicia de $1,500 anuales.
La Ley núm. 73 de mayo 6, 1930 (Leyes de ese año, pág. 453) elevó el máximum de la pensión vitalicia a la suma de $2,000 anuales para todo empleado o funcionario que haya prestado servicios por treinta años o más.
Al retirarse de su empleo el peticionario, la Junta deman-dada le asignó una pensión vitalicia de $2,000 anuales, paga-dera en plazos de $166.66 mensuales, pagos que recibió desde septiembre 14, 1931, hasta julio 15, 1935. Desde esa última fecha hasta el presente, el peticionario ha venido recibiendo, con su protesta, solamente $140 mensuales.
El peticionario requirió a la junta demandada para que le hiciera efectiva la diferencia de $26.66 mensuales que había dejado de pagarle. Y habiéndose negado a ello la demandada, el peticionario radicó su demanda en solicitud de un 0 auto de mandamus por el que se ordene a la junta demandada que proceda a autorizar el pago de las pensiones del peticionario de acuerdo con la cantidad que le fue asignada en la fecha de su retiro.
La contestación de la junta demandada admite los hechos que acabamos de exponer, y como defensas alega:
1. Que la reducción de la pensión del peticionario se realizó a tenor de las disposiciones de la sección 11 de la Ley núm. 23, aprobada en julio 16 de 1935 (pág. 127).
2. Que el Gobierno Insular no tiene fondos disponibles que puedan ser aplicados al pago de las sumas que reclama el peticionario.
3. Que la junta demandada no tiene deber ministerial alguno que cumplir bajo la Ley núm. 104 de 2 de septiembre de 1925 (pág. 949), por cuanto dicha ley fué expresamente derogada por la Ley núm. 23 de 16 de julio de 1935; y que por lo tanto no procede el mandamus.
4. Que la demanda no alega hechos suficientes para constituir una causa de acción a favor del peticionario.
*901La Corte de Distrito de San Juan resolvió el caso por sentencia a favor del peticionario y la junta demandada inter-puso el presente recurso de apelación. Su tínico señalamiento de error lee así:
“La Corte ele Distrito del Distrito Judicial de San Juan cometió error al resolver 'que la Legislatura de Puerto Rico carecía de autori-dad legal para rebajar una pensión concedida por una. ley anterior, y al resolver que era anticonstitucional la sección 11 de la Ley núm. 23 de 16 de julio de 1935.”
 El precepto legal de cuya constitucionalidad se trata es la sección 11 de la Ley núm. 23 de 16 de' julio de 1935, Leyes de ese año, Sesión Extraordinaria, pág\ 127, que lee así:
“Sección 11. — Cada uno de los funcionarios y empleados del Go-bierno Insular de Puerto Rico que, antes de entrar en vigor esta Ley, hubiere sido retirado o cuya solicitud de pensión hubiere sido resuelta favorablemente de acuerdo con las disposiciones de las Leyes núm. 22 de 22 de septiembre de 1923, y núm. 104 de 2 de septiembre de 1925, tal como fué enmendada por la Ley núm. 33 de 21 de abril de 1928, por la Ley núm. 73 de 6 de mayo de 1930, y por la Ley núm. 37 de 4 de mayo de 1933, tendrá derecho a recibir la renta vitalicia que le fué originalmente asignada menos un descuento que se computará en la forma siguiente:
A los pensionados que tengan actualmente 50 años o menos de edad se descontará el 20 por ciento. A los que tengan más de 50 años se les reducirá este descuento a razón de 1 por ciento por cada año de edad que tengan sobre 50, de modo que a los de 70 años de edad este descuento quedará reducido a cero. Disponiéndose, que estos descuentos no serán aplicables a rentas vitalicias menores de treinta dólares ni a aquellos pensionados que se encuentren física-mente incapacitados para trabajar y que no tengan otro ingreso de clase alguna.”
Alega el peticionario apelado que el estatuto es contrario a la Constitución porque le priva del derecho adquirido (vested right) por él al amparo de la legislación anterior, sin el debido procedimiento de ley. T para sostener la validez constitucio-nal del estatuto, la junta apelante invoca las decisiones de esta *902Corte Suprema en los casos de Luján v. Comisión de la Policia Insular, 38 D.P.R. 58, y Domenech v. Junta de Pensiones, 42 D.P.R. 604.
La regla que consideramos aplicable a los hechos de este caso aparece así expuesta en la monografía publicada en 98 A.L.R. pág. 507:

“ Concesión'oficial de pensión: cumplimiento de las condiciones.

‘ ‘ Se dice en la anotación anterior que cuando un pago determinado bajo una pensión ba vencido, está generalmente admitido que el pen-sionista tiene un derecho adquirido sobre dicho pago. De un examen de los casos más recientes aparece que esto es cierto no sólo en cuanto a plazos específicos que hayan vencido y que sean inmediatamente pa-gaderos, sino también en cuanto a plazos que no son inmediatamente exigibles pero que puedan serlo en alguna fecha futura, siempre que todas las condiciones que dan derecho al empleado a una pensión se hayan cumplido, especialmente cuando se ha tomado acción oficial concediendo la pensión. Puede decirse que la regla es que cuando se ha resuelto que un empleado tiene derecho a una pensión y esta le ha sido concedida■ oficialmente, o cuando ha ocurrido el suceso del que dependía la concesión de la pensión, ésta entonces s.e convierte en un derecho adquirido y no puede ser revocada o afectada más tarde. Esta regia está sostenida por las siguientes autoridades, ade-más de las ya citadas en la anotación anterior: (siguen numerosas citas)”. (Bastardillas nuestras.)
En el caso de Kavanagh v. Board of Police Pension Fund Commissioners, 134 Cal. 50, se resolvió que cuando la viuda de un empleado retirado y pensionado adquirió el derecho a recibir cierta cantidad del fondo de pensiones a la muerte de su marido, mientras el estatuto estaba en vigor, su derecho a recibir dicha cantidad se convirtió en un derecho adquirido, y que no era de la competencia de la Legislatura privarla de ese derecho adquirido mediante la derogación del estatuto.
Convenimos con la corte inferior en que la decisión de esta Corte Suprema en Luján v. Comisión de la Policía Insular no se ajustó estrictamente a la doctrina sentada por el Tribunal Supremo de Estados Unidos en el caso de Pennie v. Reis, 132 U. S. 464, 471. Un estudio más crítico y detenido *903de ambas decisiones revela que no existe analogía entre las cuestiones envueltas en uno y en otro caso.
Veamos los hechos en el caso de Pennie v. Reis, supra. Una ley de California del año 1878 autorizaba al Tesorero de de San Francisco para que retuviera dos dólares mensuales de la paga de cada policía para constituir un fondo de segu-ros de vida, del que se pagarían $1,000 a los herederos de cualquier policía que falleciere. El policía Ward contribuyó a dicho fondo desde abril 1, 1878, hasta marzo, 1889. Con anterioridad a su fallecimiento la Asamblea Legislativa de California derogó la ley de 1878 y aprobó la de 4 de marzo de 1889, en virtud de la cual se disponía de los fondos en forma distinta a la provista en la ley derogada. Al ocurrir el fallecimiento de Ward, el administrador de sus bienes re-clamó la suma de $1,000 de acuerdo con el estatuto derogado. La Corte Suprema de California resolvió el caso por sen-tencia adversa al administrador. La sentencia confirmato-ria del Tribunal Supremo Federal se basa en la misma doc-trina arriba transcrita de 98 A.L.E. 507, como se verá por la lectura de lo que sigue:
“Siendo un fondo levantado en esa forma, estaba enteramente a disposición del gobierno, basta que, por la ocurrencia de uno de los acontecimientos mencionados — la renuncia, destitución o muerte del funcionario — el derecho a la suma específica prometida se convirtiera en un derecho adquirido a favor del funcionario o de su representante. No es necesario aducir argumento o cita de autoridades para demos-trar, que al disponer de un fondo de tal naturaleza, con anterioridad a la fecha en que ocurra uno de los acontecimientos mencionados, el estado no menoscababa ningún derecho absoluto de propiedad del fun-cionario de policía. La orden del estado de que los fondos estén a beneficio del funcionario de policía o su representante, bajo ciertas condiciones, estaba, sujeta a ser alterada o revocada en cualquier momento, a voluntad de la legislatura. No había contrato alguno por parte del estado de que la disposición de tal fondo permanecería siempre según fué provisto originalmente. Hasta que ocurra el su-ceso determinado para que él dinero o parte de éste sea pagado, no existe derecho adquirido alguno en favor del funcionario a recibir tal pago. Su interés en el fondo era, hasta entonces, una mera es-*904peranza creada por la ley, que podía ser revocada o destruida por la misma autoridad. Habiendo sido revocada la ley de abril 1, 1878, antes de la muerte del intestado, su esperanza se convirtió en irreali-zable ; el dinero con el cual se había de pagar la cantidad reclamada había sido transferido previamente y se había mezclado con otros fondos, y no estaba ya sujeto a las disposiciones de aquella ley. Siendo ésa la naturaleza del interés del intestado en el fondo creado por la Ley de 1878, no existía ningún derecho de propiedad a su favor del cual él o su representante haya sido privado.” 132 U. S. Rep. 471. (Bastardillas nuestras.)
Los hechos en Luján v. Comisión de la Policía Instilar, supra, eran distintos. Luján se retiró del servicio policíaco con una pensión de $35 mensuales, que le fué concedida bajo la Ley núm. 68 de 16 de julio de 1921. Dicha ley disponía en su sección 15:
“Los retirados del servicio de la Policía Insular, quedarán en el goce, de todos sus derechos civiles y podrán desempeñar cualquier c¡argo electivo o administrativo, sin menoscabo de la pensión de retiro que disfruten. ’ ’
Al amparo de la disposición que antecede, Luján aceptó un empleo en el Municipio de San Juan, el que ocupó desde enero, 1925, hasta noviembre 30, 1926. La Comisión de la Policía le suspendió el pago de las pensiones desde el 20 de agosto, 1925, hasta noviembre 20, 1926, basándose en la Ley núm. 86 de 20 de agosto de 1925 (pág. 663), que enmendó la núm. 68 de 1921 (pág. 653), agregándole la sección 5 (a), que dice:
“5 (a). — Toda persona pensionada cesará en el goce de su pen-sión, mientras ocupe cualquier cargo del gobierno federal, insular o municipal, con sueldo o retribución de cualquier clase. ’ ’
La diferencia notable entre uno y otro caso es que Ward no llegó a adquirir derecho alguno, por haber sido derogada la ley antes de que se cumpliera la condición precedente a su derecho a recibir la pensión, o sea su muerte. Luján se retiró y comenzó a gozar de su pensión y del derecho a ocu-par un cargo municipal al amparo de la ley vigente en la *905fecha de su retiro. La legislación posterior seguramente le privó de nn derecho ya adquirido y del cual había gozado desde enero de-1925 hasta el 20 de agosto del mismo año, fecha en que comenzó a regir la nueva ley.
El caso de Domenech v. Junta de Pensiones, supra, no puede ser invocado como autoridad para la decisión del caso ante nos. Domenech no había adquirido ningún derecho en la fecha de la derogación del estatuto.
La más reciente decisión de la Corte Suprema Federal en materia de pensiones fué dictada en el caso de Dodge v. Board of Education, 82 Law Ed. 77 (Advance Op. No. 3), en noviembre 8, 1937, en el que los hechos eran como sigue:
Desde el año 1895 el Estado de Illinois adoptó una ley creando un fondo para el pago de pensiones a los maestros que se retirasen del servicio. El fondo se formó con el pro-ducto de contribuciones pagadas por los maestros y con el importe de donativos y legados; y más tarde fué aumentado por el ingreso de intereses y contribuciones. En el año 1926 empezó a regir la “Ley Miller” que proveía para- el retiro obligatorio de todos los profesores que tuvieren más de 70 años de edad y disponía que a toda persona que fuera así retirada del servicio activo y que hubiere servido en las es-cuelas públicas por veinte o más años con anterioridad a la fecha de su retiro, se le pagaría la suma de $1,500 anua-les y durante su vida, debiendo hacerse dichos pagos con el dinero procedente de una contribución general impuesta para fines educativos. La ley disponía que ese pago no se hacía en sustitución de sino en adición a la pensión por retiro pagadera bajo la legislación ya existente. En 1927 se-en-mendó la ley para permitir el retiro de profesores que hubie-ren servido por 25 años o más y que tuvieren más de 65 años de edad, con paga de $1,000 a $1,500 anuales, según la edad que tuvieren en la fecha del retiro.
En 1935, después de haberse retirado los demandantes del servicio escolar, se adoptó una nueva enmienda por la que se fijaba en $500 anuales la pensión que habrían de recibir *906los maestros que se acogiesen al retiro bajo la Ley Miller. La Corte Suprema de Illinois sostuvo que dicha enmienda era aplicable a los maestros que ya se habían retirado desde antes de su aprobación. En la apelación ante la Corte Su-prema Federal alegaron los maestros apelantes que la en-mienda en cuestión les privaba de derechos adquiridos, de los cuales no podían ellos ser despojados; que la Ley Miller constituía una oferta que cada uno de ellos había aceptado permaneciendo en el servicio hasta su retiro; y que la obli-gación contractual había quedado perfeccionada y no podía ser menoscabada por legislación posterior. Alegó la parte demandada que no existía obligación contractual alguna; que los pagos que se hacían a los maestros retirados eran pensiones, sujetas a revocación o alteración a voluntad de la Asamblea Legislativa. Al sostener la decisión de la Corte Suprema del Estado, el Tribunal Supremo Federal se expresó así:
“Para determinar si una ley ofrece un contrato a un ciudadano es de capital importancia examinar el lenguaje del estatuto. Si éste provee para el otorgamiento de un contrato escrito a nombre del Es-tado, en ese caso es clara la obligación contraída por el estado .... Por otro lado, una ley que simplemente fija los sueldos de los funcio-narios no crea una obligación contractual a favor de éstos y los sueldos fijados pueden ser alterados a voluntad de la Asamblea Legislativa. Esto es cierto también en cuanto a una ley fijando el término o dura-ción de un funcionario público o de un empleado de una agencia del estado. La presunción es que la intención legislativa no ha sido la de crear derechos contractuales privados o derechos adquiridos, sino simplemente la de declarar la política pública que habrá de seguirse hasta que la Asamblea Legislativa resuelva otra cosa. ... Si, des-pués de interpretar el estatuto, encontramos que los pagos son dá-divas (gratuities), que no envuelven un contrato entre las partes, la concesión de esas dádivas no crea ningún derecho adquirido.” (Bas-tardillas nuestras.)
Como autoridad para sostener las palabras que hemos puesto en bastardillas se cita el caso de Pennie v. Reis, supra, en el cual la Corte Suprema Federal, después de enunciar *907la doctrina que hemos transcrito anteriormente, al conside-rar los hechos específicos del caso, dijo:
“Si los dos dólares mensuales que se retenían de la alegada com-pensación del policía hubiesen sido como cuestión de hecho pagados a él y hubiesen por tanto quedado bajo su absoluto control, y después de hecho tal pago se le hubiese inducido a contribuir cada mes a un fondo con la condición de que, al ocurrir su muerte, mil dólares serían pagados a su representante legal, la cuestión levantada sería diferente en cuanto a la disposición del fondo, o por lo menos en cuanto a la contribución del finado a dicho fondo. En cuanto a ese extremo no se nos ha requerido para que expresemos una opinión. Bastará decir que los -dos dólares retenidos al policía cada mes, aunque se diga en la ley que son parte de su compensación, era, en realidad una asig-nación de esa cantidad hecha por el Estado cada mes para la crea-ción de un fondo para beneficio de los policías mencionados en la ley, y, hasta que sean usados para los fines designados en ella, podían ser transferidos a otras personas o aplicados a otrosí fines distintos por la Asamblea Legislativa.”
De lo expuesto se deduce que tanto la decisión en Pennie v. Reis, supra, como la dictada en Dodge v. Board of Education, supra, se basan en el hecho fundamental de que los reclamantes de las pensiones no habían contribuido volun-tariamente a la formación del fondo del cual debían ser paga-das las pensiones reclamadas.
La legislación insular en materia de pensiones tuvo su origen en la Ley núm. 22 del 22 de..septiembre de 1923, Leyes de ese año, pág. 157. Era dicha ley de carácter opcional, pues sus obligaciones y sus beneficios se hacían extensivos solamente a los funcionarios y empleados “que antes del primero de enero de 1924 no renunciaren a los beneficios de la misma,” y disponía además que los que empezaren a ser-vir en o después del primero de diciembre de 1923, podrían renunciar a los beneficios de la ley dentro del término de 30 días contado desde la fecha de su nombramiento. El “Fondo de Pensiones de los Empleados del Gobierno de Puerto Pico” se formó con el producto de una contribución (tax) de 2 por ciento sobre los sueldos de todos los emplea-*908dos y sobre las pensiones concedidas más los intereses deven-gados sobre el mismo fondo. Y se autorizaba al Auditor Insular para hacer los descuentos correspondientes y acre-ditar el producto a una partida denominada “Fondo de Pen-siones de íos Empleados del Gobierno de Puerto Rico.”
El empleado aquí demandante y apelado era ya un em-pleado de El Pueblo de Puerto Rico en la fecha en que empezó a regir dicha ley y optó por acog’erse a ella por el mero hecho de no haber renunciado a sus beneficios antes del Io. de enero de 1924.
La Ley núm. 104 de 2 de septiembre de 1925, Leyes de ese año, página 949, que derogó expresamente la núm. 22 de 1923, supra, es de carácter compulsorio. Sujeta a sus dis-posiciones a todos los empleados insulares, con ciertas excep-ciones, sin dejar al empleado libertad alguna para renunciar los beneficios de la ley y recibir el sueldo íntegro correspon-diente a su empleo. Dispone dicha ley que cualquier em-pleado en servicio que haya prestado por lo menos veinte años de servicios, tendrá derecho a retiro con una pensión vitalicia anual igual al dos por ciento del promedio de sus sueldos anuales durante los siete últimos años de servicios computables, multiplicado por el número de años de servi-cios. La sección 13 de dicha ley autoriza la deducción y re-tención del 3 por ciento del sueldo de los empleados y el ingreso del importe de esas deducciones en el Fondo do Retiro. La sección 15 dispone que las cantidades deducidas de acuerdo con la Ley núm. 22 de 1923, más las que se deduz-can y retengan de acuerdo con la nueva ley hasta el 31 de diciembre de 1925 se acreditarán a un fondo especial de re-serva que será utilizado solamente para el pago de reintegros, sueldos de empleados y gastos de administración de la Junta de Retiro; y que para el pago de pensiones bajo la nueva ley se utilizarán los fondos de todas clases que ingresen al nuevo fondo denominado “Fondo de Retiro de Empleados del Servicio Civil de Puerto Rico — Fondo de Depósito (Trust Fund).”
*909En el caso citado por el apelado de Raines v. Board of Trustees, etc., 7 N. E. 2d 489, la Corte Suprema de Illinois hace el siguiente estudio comparativo entre los dos sistemas de compensación para empleados retirados:
“Toda la dificultad en el presente caso surge de no haber hecho una distinción entre un fondo de pensiones y un fondo de anuali-dades (annuitiy fund) derivado en parte de contribuciones’ volun-tariamente pagadas bajo una opción estatutaria para contribuir o negarse a contribuir. Una pensión es por su naturaleza una dádiva que emana de la apreciación y generosidad del soberano, y puede ser otorgada, retenida, distribuida o retirada a su voluntad. (Citas). Por esa razón se ha sostenido que un pensionista no tiene ningún derecho adquirido sobre el fondo de pensiones. Se ha sostenido tam-bién que el carácter de un fondo de pensiones no se alter'a por con-tribuciones compulsorias por medio de deducciones de los sueldos o jornales de los funcionarios y empleados públicos. Se dice que tales pagos al fondo no son en realidad pagos hechos por el funcionario o empleado, y el empleo se acepta con el conocimiento de que ciertas cantidades serán deducidas cada mes e ingresadas en el fondo de pensiones; que el dinero no es primeramente segregado de los fondos públicos para convertirse en propiedad privada y ser después ingre-sado en el fondo de pensiones, sino que es separado o transferido de .un fondo público a otro, y continúa siendo dinero del público sobre el cual la persona de cuyo sueldo se hizo la deducción no tiene el control, y al cual no tiene derecho. (Citas, entre ellas Fannie v. Reis, supra). . . . Dicho fondo es en todo tiempo dinero público para ser desembolsado como una dádiva o retirado a voluntad y libre de derecho alguno a favor del pensionista.
“Existe una amplia diferencia entre contribuir voluntariamente a un fondo, de acuerdo con un derecho opcional estatutario, y ser eompelido a sufrir deducciones sin tal derecho. En el riltimo caso el funcionario o empleado no tiene voz en la determinación de si sufrirá o no tales deducciones. Éstas son impuestas por el estatuto y se hacen aun en contra de su voluntad. En el otro caso se deja enteramente a su elección. Él puede optar por acogerse a los términos de la ley y recibir sus beneficios, o puede optar por renun-ciar ese privilegio, sin otro efecto que el privarle de participar del fondo. Si no opta por contribuir, él recibe y retiene para sí la tota-lidad de su salario o jornal. Si opta por contribuir, las cantida-des son deducidas de acuerdo con su mandato. El efecto es el mismo *910que si su salario completo le fuese pagado y después de haberse convertido en su propiedad él contribuyese al fondo de retiro. En tal caso no existe razón ni autoridad para sostener que el fondo continúa siendo dinero, público en el cual él no tiene derecho o interés.
“En los casos de estatutos que crean un fondo de retiro, por vir-tud de los cuales es opcional para los maestros acogerse a sus disposi-ciones mediante la deducción de una cierta cantidad de sus salarios, se sostiene que de la elección a participar en el fondo surge una re-lación contractual, cuyos términos pueden fijarse mediante referencia al estatuto. (Citas) ....
“Las relaciones entre los contribuyentes voluntarios y el soberano siendo contractuales, la consecuencia es que los derechos creados no son medidos por los derechos de los pensionistas. Son similares y equivalen, en efecto, a contratos de seguro proveyendo anualidades al vencimiento del contrato o póliza de seguro. La base de dichas anua-lidades es la misma de cualquier otro contrato. La consideración es la oferta del soberano, la aceptación de la oferta, y el cumplimiento de sus términos. . . . En los contratos basados en contribuciones opcionales y voluntarias, los contribuyentes tienen un interés sustan-cial en el fondo por virtud de las contribuciones pagadas al mismo bajo los términos del contrato. Los beneficios a obtener no son dá-divas de fondos públicos por servicios prestados.”
El caso de autos es distinto en sus hechos a los tres casos que hemos examinado. En Pennie v. Reis, supra, la contri- j bución al fondo no era opcional, y, además, el fallecimiento de Ward ocurrió después de la enmienda a la Ley de Pensiones, o sea la enmienda se hizo antes de que Ward hubiese adquirido derecho alguno bajo la ley anterior. En Dodge v. Board of Education, supra, los reclamantes no habían con-tribuido en forma alguna al fondo creado por la ley Miller, fondo que se nutría con el producto de una contribución espe-l cial para fines escolares. La decisión en Raines v. Board of I Trustees, supra, se basa en el carácter opcional y voluntario j de las contribuciones al fondo de pensiones.
En el caso de autos el empleado peticionario y apelado eral ya un empleado público desde muchos años antes de empe-l zar a regir la Ley núm. 22 de 22 de septiembre de 1923. AlJ optar por acogerse a sus beneficios surgieron relaciones con-*911tractuales entre dicho empleado y el Gobierno, por virtud cíe las cuales el empleado adquirió un derecho embrionario y no vested a que se le pagasen las pensiones provistas por la ley cuando se cumplieran las condiciones por ella fijadas para poder disfrutar de tales pensiones. Desapareció ese derecho embrionario al ser sustituida y derogada la Ley núm. 22, supra, por la núm. 104 de 2 de septiembre de 1925, que era de carácter compulsorio y no concedía opción alguna, ni a los que ya eran empleados en esa fecha ni a los que aceptaran un empleo en el futuro, para renunciar los beneficios de la ley y poder percibir sus sueldos sin deducción alguna.
De acuerdo con la jurisprudencia que hemos examinado, no tenemos duda alguna de que la Asamblea Legislativa tenía la facultad de disponer a su arbitrio del fondo de pensiones en cualquier momento antes de que se cumplieran todas las condiciones que daban derecho al peticionario apelado a dis-frutar de una pensión; y que esa facultad cesó desde el mo-mento en que dichas condiciones quedaron cumplidas y espe-cialmente desde que la Junta de Eetiro tomó acción oficial y otorgó al peticionario la pensión de que estuvo disfrutando durante los cuatro años que precedieron a la aprobación de la nueva ley. Véanse: Kavannagh v. Board of Police Commissioners, supra; Cohrn v. Henderson, 19 Cal. App. 89, 90; Sheehan v. Board of Police Commissioners, 47 Cal. App. 29; O’Dea v. Cook et al., 176 Cal. 659; y Klench v. Board of Pension Fund Commissioners, 249, P. 46.
Cuando el peticionario se retiró voluntariamente del ser-vicio el 14 de septiembre de 1931, todas las condiciones exi-gidas por la legislación vigente en esa fecha, para darle dere-cho a una pensión de $2,000 anuales, se habían cumplido. El peticionario había dedicado más de 30 años de su vida al ser-vicio de la comunidad y ésta le había pagado durante los últi-mos siete años un sueldo promedio de $3,129. Basándose en el cumplimiento de esos requisitos, y actuando de acuerdo con las disposiciones de la sección 3 de la Ley núm. 104 de 2 de septiembre de 1925, según fué enmendada por la Ley núm. *91273 de mayo 6 de 1930 (pág. 451) la Junta de Pensiones exten-dió al peticionario carta de jubilación y le reconoció oficial-mente el derecho que había adquirido a retirarse del servicio y a gozar durante el resto de su vida de una pensión anual de $2,000. Desde el momento en que la Junta de Pensiones adjudicó al peticionario la pensión y éste la aceptó retirán-dose del servicio, el derecho a continuar recibiendo dicha pen-sión se convirtió en un vested right, del cual no puede ser despojado el peticionario por ninguna legislación posterior.
Por las razones expuestas opinamos que la sección 11 de la Ley núm. 23 de 16 de julio de 1935 ( (2) pág. 127) es incons-titucional por cuanto trata de privar al peticionario de un derecho adquirido y del que ha venido disfrutando al amparo de la legislación anterior.

Debe confirmarse la sentencia recurrida.

El Juez Asociado Señor Córdova Dávila no intervino.